Citation Nr: 1213804	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-10 105	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1946 to April 1948 and from September 1950 to May 1952. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a November 2010 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim was previously before the Board in January 2011, on which occasion the Board remanded the claim for further development.  The Board also determined that, based on Rice v. Shinseki, 22 Vet. App. 124 (1996), the issue of entitlement to a total disability rating based on individual unemployability had been raised.  That issue was also remanded for additional development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's posttraumatic stress disorder has been productive of occupational and social impairment with depression, difficulty sleeping, intrusive thoughts, irritability and isolative behavior; there has been no indication of illogical, obscure or irrelevant speech, near-continuous panic or depression, spatial disorientation, or an inability to establish and maintain effective relationships.  

2.  The evidence does not show that the Veteran is unable to engage in substantially gainful employment solely as a result of his service-connected disabilities.  

	
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) have not been met for any time during the period currently on appeal.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in December 2006, June 2008, July 2009 and January 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 50 percent for his service-connected posttraumatic stress disorder (PTSD).  Essentially, the Veteran contends that the evaluation currently in effect for his service-connected PTSD does not accurately reflect the severity of that condition.  In addition, the Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU).  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for posttraumatic stress disorder (PTSD) in January 2003.  In an April 2003 rating decision the RO granted entitlement to service connection for that condition and assigned a 30 percent rating, effective from January 9, 2003, the date that the Veteran submitted his initial claim.  In August 2004 the Veteran submitted a Notice of Disagreement (NOD) with that rating.  The RO issued a December 2004 rating decision (and corresponding Statement of the Case (SOC)) granted entitlement to a 50 percent rating, effective for the entirety of the appeal period.  The Veteran did not perfect his appeal.  

In December 2006 the Veteran filed another claim, asserting entitlement to a rating in excess of 50 percent for his service-connected PTSD.  The RO denied entitlement to a higher rating in an April 2007 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in May 2007.  The RO issued a Statement of the Case (SOC) in February 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in April 2008.  In a November 2009 rating decision the RO continued the 50 percent rating.  The Veteran's claim first came before the Board in January 2011.  The Board found that, based on Rice v. Shinseki, 22 Vet. App. 124 (1996), the issue of entitlement to a total disability rating based on individual unemployability had been raised.  The Board took jurisdiction of that issue and then remanded the entirety of the claim for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

PTSD

Acquired psychiatric disorders, including posttraumatic stress disorder (PTSD), are rated under Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The relevant evidence of record in this case consists of VA treatment records, VA examination reports and both written and oral statements from the Veteran and other individuals.  

VA treatment records from September 2006 indicate ongoing treatment for PTSD.  The Veteran reported sleep disturbances, nightmares, intrusive thoughts, anxiety and irritability.  The Veteran was fully alert.  The evaluating provider noted that the Veteran was pleasant, had a sense of humor and was able to interact well with his wife.  His rate of speech was normal and he denied depression.  Thought process was linear.  A GAF score of 55 was assigned.  

In January 2007, in support of his increased rating claim, the Veteran was afforded a VA examination.  During that examination the Veteran stated that his PTSD symptoms consist of flashbacks, dreams of combat, angry outbursts and depression.  The Veteran denied suicidal ideation and problems with anxiety attacks.  He stated that his social life consists of occasional visits to the VFW or taking his wife and son fishing.  On mental status examination the examiner noted that the Veteran was well-shaven and neatly dressed.  The examiner reported that the Veteran has an unusual tendency to echo statements, but that there was no loosening of associations, delusions or hallucinations.  His affect had a normal range of expressiveness and the Veteran was open with the examiner.  The Veteran described occasional sleep impairment when he does not take his medication, but stated that he is not troubled by intrusive awakening combat dreams.  The examiner noted that symptoms were intermittent and thought processes and communication were not impaired.  He stated that social functioning was mildly impaired.  The examiner assigned a GAF score of 60 and stated that the Veteran is able to maintain activities of daily living, including personal hygiene.  

Subsequent VA treatment records from February 2007, June 2007, October 2007, February 2008 and June 2008 show continued treatment for PTSD, with symptoms of sleep disturbance, nightmares, intrusive memories and anxiety.  GAF scores of 55 to 53 were consistently assigned.  

In a June 2008 statement the Veteran reported that he sometimes remembers and relives certain experiences.  He stated that his family has suffered because of these feelings and that he has been divorced and estranged from children because of anger and trust issues.  He stated that he does not like to talk about his military experiences because it brings back bad memories, but that certain activities seem to trigger these memories anyway.  He also reported difficulty sleeping, nightmares, anxiety, irritability and being uncomfortable in crowds.  He stated that he sometimes overuses alcohol to calm his nerves.  

In October 2009 the Veteran was afforded another VA examination in support of his claim.  During that examination the examiner noted that the Veteran has some memory problems, but that these were likely related to either age or to a vitamin deficiency.  On mental status examination the examiner noted that the Veteran's thought processes were on tract and his communication was within normal limits.  No delusions or hallucinations were noted.  Eye contact was good and the Veteran was affable throughout the session.  There was no suicidal or homicidal ideation.  The examiner stated that the Veteran has the ability to maintain minimal personal hygiene and other basic activities of daily living and is also able to assist his wife in her needs.  The Veteran was oriented to person, place and time.  The examiner also stated that there did not appear to be any interference with memory related to the Veteran's PTSD.  There were no obsessive or ritualistic behaviors noted.  Rate and flow of speech were logical and within normal limits.  There was no history of panic attacks.  A history of some depression was noted.  There was no impairment of impulse control.  Sleep impairment was noted, marked by awakening during the night with vivid dreams of war experiences.  There was no evidence of avoidance or numbing.  Some heightened physiological arousal was noted, as manifested by the Veteran's sleep disturbance.  A GAF score of 62 was assigned and the examiner stated that the Veteran's symptoms were mild to moderate.  Subsequent VA treatment records show symptomatology consistent with prior VA examination reports and GAF scores ranging from 55 to 53. 

In November 2010 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran stated that he receives weekly counseling and that he has been referred for a 45-day inpatient treatment program.  He stated that he takes medication to help him sleep, but that he still has significant sleep disturbances due to nightmares and night sweats.  He reported that he has few friends and does not go out very often because he does not like crowds.  He reported having flashbacks almost daily, and that he occasionally has homicidal thoughts.  The Veteran's sister reported that the Veteran began isolating himself after being released from active service.  

The Veteran's most recent VA examination was in February 2011.  During that examination the Veteran did not report any worsening on his PTSD since his last VA examination.  The examiner noted that treatment records suggested some improvement in symptoms.  The Veteran continued to report sleep disturbances at least several times a week.  The Veteran also reported slight irritability, sensitivity to loud noises and intermittent intrusive memories associated with his military experiences.  The Veteran did not report any depressed mood, neurovegetative symptoms, or morbid preoccupations.  He denied suicidal ideation, but stated that he feels burdened and overwhelmed.  He denied homicidal ideation.  He denied grossly inappropriate behavior.  He denied manic symptoms, such as elevated mood, grandiosity, impulsiveness or decreased need for sleep.  He denied overt psychotic symptoms, such as auditory or visual hallucinations or paranoia.  He denied panic attacks and obsessive compulsive symptoms.  He did report chronic anxiety.  He did not report persistent avoidance, detachment or numbing.  He stated that he occasional visits the VFW.  The examiner noted that the Veteran was casually dressed and groomed and that he appeared slightly anxiety, but was friendly and cooperative.  The Veteran's speech was articulate and his thought processes were logical and goal-oriented.  Motor function was grossly intact.  The Veteran did demonstrate some difficulty with long-term memory, attention and concentration.  He also demonstrated some difficulty with short-term and working memory.  Orientation skills were grossly intact.  The examiner assigned a GAF score of 55.  The examiner noted that there was reduced reliability and productivity as a result of PTSD signs and symptoms.  The examiner stated that the Veteran retains cognitive, emotional and behavioral capacity to do at least simple work tasks in a loosely supervised environment. 

After a thorough review of the entirety of the evidence of record, the Board concludes that the Veteran's service-connected posttraumatic stress disorder (PTSD) has been manifested by symptomatology most closely corresponding to a 50 percent rating.  The Board acknowledges that the Veteran's PTSD symptoms have resulted in reduced reliability and productivity.  However, the record reflects assessment of, at most, moderate PTSD and the assignment of GAF scores corresponding to moderate PTSD.  In any event, GAF scores, like an examiner's assessment of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.   

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD at any time during the appeal period.  There is no evidence of obsessional ritual, inability to function, impaired impulse control, disorientation, or neglect of personal hygiene and appearance; the Veteran generally has adequate judgment and normal speech; and although the Veteran reports having episodes of irritability, he is able to control that irritability without episodes of violence.  There is also no objective evidence of panic attacks and although the Veteran has reported a history of anxiety, the evidence suggests that the Veteran has not had panic attacks at any time during the appeal period.  The Veteran has denied suicidal ideation.  Moreover, despite assertions of isolative behavior the Veteran is able to maintain relationships with his family and some acquaintances and to do some, albeit limited, activities outside the house, including visits to the VFW.  The Veteran has consistently found to be able to control his behavior and to maintain contact with reality, and after review of the evidence and consideration of all of the Veteran's symptoms, the Board finds the evidence most nearly approximates the disability picture contemplated by a 50 percent schedular rating.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for any time during the appeal period.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

TDIU

As noted above, the Veteran has also claimed entitlement to a total disability rating based on individual unemployability.  The Board notes that a Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(c), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran has been granted entitlement to service connection for posttraumatic stress disorder (PTSD), residuals of a shrapnel wound to the right hand with a well-healed scar and right hand arthritis associated with that shrapnel wound.  The Veteran's PTSD has been assigned a 50 percent disability rating and the other two service-connected conditions have each been assigned 10 percent ratings, for a total combined disability evaluation of 60 percent.  As stated above, VA regulations state that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more.

The Veteran fails to meet the basic schedular requirements for TDIU as his service-connected disabilities do not consist of a combined rating of at least 70 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

Here, the Veteran has not asserted that his service-connected right hand conditions have any impact on his employability.  Rather, he appears to argue that his service-connected PTSD results in unemployability.  Furthermore, the February 2011 VA examination report indicates that the Veteran worked for many years and did not miss work for his service-connected disabilities.  The examiner noted that the Veteran retired after working for the US Postal Service for approximately 30 years.  The examiner stated that the Veteran retained cognitive, emotional and behavioral capacity to do at least simple work tasks in a loosely supervised environment and was accordingly not unemployable due to his service-connected PTSD.  Finally, none of the Veteran's other VA treatment records indicate unemployability due to his service-connected disabilities.  

There is little doubt that the Veteran has difficulties related to his service-connected disabilities.  However, the evidence does not reflect that the Veteran cannot work due solely to those disabilities.  As such, there is no plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disabilities and thus entitlement to a total disability based on unemployability (TDIU) is denied. 

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to a total disability rating based on individual unemployability.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


ORDER

Entitlement to a rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder is denied.

Entitlement to a total disability rating based on individual unemployability is denied. 



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


